Citation Nr: 1807036	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for disc bulge with annular fissure and disc protrusion at L5-S1 prior to November 16, 2011, and on or after January 1, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability.  

During the course of the appeal, the Veteran was grabted a 10 percent evaluation for radiculopathy of the right lower extremity in a November 2012 rating decision and a 10 percent evaluation for radiculopathy of the left lower extremity in a March 2015 rating decision.  As these evaluations stem from the increased evaluation claim on appeal and the the Agency of Original Jurisction (AOJ) considered them in a supplemental statement of the case (SSOC), the Board also has jurisdiction of the radiculopathy claims.

The Veteran testified at a hearing before a Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.  The Veteran was notified that the Veterans Law Judge who conducted his hearing has since left the Board and was afforded the opportunity to request a new hearing.  However, the Veteran did not request a second hearing.

The Board remanded the case for further development in October 2014 and August 2016.   The case has since been returned to the Board for appellate review.
 
The Board notes that the Veteran's represetnative asserted in a December 2017 informal hearing presentation that the Veteran has developed cervical problems with upper extremity radiculopathy secondary to to his service-connected lumbar spine disability.  The Board notes that a claim for service connection for a cervical spine disability is not currently on appeal.  If they wish to pursue such a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1  (p), 3.155, 3.160 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to comply with Correia v. McDonald, 28 Vet. App. 158 (2016), and the Board's August 2016 remand directives.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  In August 2016, the Board remanded the Veteran's claims in order to obtain a VA examination in light of the recent hold in Correia.  Although the Veteran was afforded a VA examination in September 2016, that examination did not include the testing required under Correia.  Thus, the September 2016 VA examination is inadequate, and another VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his spine and radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lymbar spine disability and radiculopathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should report all signs and symptoms necessary for rating the disabilities.  In particular, he or she should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should also indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

In addition, the examiner should identify and discuss the severity of any and all associated neurologic abnormalities, to include the service-connected radiculopathy symptoms of the left and right lower extremities.  In so doing, he or she should identify the nerve affected by the radiculopathy and indicate whether there is mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




